Title: Thomas Jefferson to John Vaughan, 17 May 1813
From: Jefferson, Thomas
To: Vaughan, John


          Dear Sir Monticello May 17. 13.
          On my return from a journey after an absence of three weeks, I found here the roll of diplomas which you had forwarded: and have made it my first duty to sign them, and return them by our first mail. hoping they will get safe to hand I avail myself of the occasion of assuring you of my friendship & respect.
          Th:
            Jefferson
        